               Case 1:19-bk-10052-MB                    Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                     Desc
                                                        Main Document     Page 1 of 13
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Purple Haze Properties, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  20720 Ventura Blvd., Suite 200
                                  Woodland Hills, CA 91364
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:19-bk-10052-MB                      Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                      Desc
Debtor
                                                            Main Document     Page 2Case
                                                                                     of 13
                                                                                         number (if known)
          Purple Haze Properties, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                            Case number
                                                 District                                 When                            Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Rockin Artwork, LLC                                          Relationship               Affiliate
                                                            Central District of                                                                     1:19-bk-10051-
                                                 District   California                    When     1/09/19               Case number, if known      VK



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                Case 1:19-bk-10052-MB                    Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                      Desc
Debtor
                                                         Main Document     Page 3Case
                                                                                  of 13
                                                                                      number (if known)
         Purple Haze Properties, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 1:19-bk-10052-MB   Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49   Desc
                        Main Document     Page 4 of 13
Case 1:19-bk-10052-MB          Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49               Desc
                               Main Document     Page 5 of 13


                 RESOLUTIONS OF PURPLE HAZE PROPERTIES, LLC
                    AUTHORIZING FILING OF PETITION UNDER
                     CHAPTER 11 OF THE BANKRUPTCY CODE


       I, Andrew Pitsicalis, hereby certify as follows:

       At a special meeting of members of Purple Haze Properties, LLC (the “Company”), and

based on recent developments with respect to the Company, the following resolutions were duly

enacted, and the same remain in full force and effect, without modification, as of the date hereof:

               RESOLVED, that Andrew Pitsicalis (“Pitsicalis”) is hereby
               authorized to determine, based upon current and subsequent events
               and advice of counsel, whether it is desirable and in the best
               interests of the Company, its creditors, and other interested parties,
               that the Company file a Petition under the provisions of Chapter 11
               of Title 11, United States Code (the “Bankruptcy Code”);

               FURTHER RESOLVED, that Pitsicalis is hereby authorized and
               directed on behalf of and in the name of the Company to execute a
               Chapter 11 bankruptcy petition and all related documents and
               papers on behalf of the Company in order to enable the Company
               to commence a Chapter 11 bankruptcy case;

               FURTHER RESOLVED, that Pitsicalis is hereby authorized and
               directed on behalf of and in the name of the Company to execute
               and file and to cause counsel for the Company to prepare with the
               assistance of the Company as appropriate all petitions, schedules,
               lists and other papers, documents and pleadings in connection with
               the Company’s bankruptcy case, and to take any and all action
               which Pitsicalis deems necessary and proper in connection with the
               Company's bankruptcy case;

               FURTHER RESOLVED, that the Company hereby retains the
               law offices of Levene, Neale, Bender, Yoo & Brill L.L.P.
               (“LNBYB”) as bankruptcy counsel for the Company for purposes
               of, among other things, representing the Company in its Chapter 11
               case; and

               FURTHER RESOLVED, that Pitsicalis is hereby authorized and
               directed on behalf of and in the name of the Company to execute a
Case 1:19-bk-10052-MB      Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49      Desc
                           Main Document     Page 6 of 13


             pre-petition retainer agreement, and is hereby authorized and
             directed on behalf of and in the name of the Company to execute
             the Company's employment application of LNBYB as bankruptcy
             counsel to the Company in the Company's Chapter 11 bankruptcy
             case.

Dated: January 9, 2019

                           Purple Haze Properties, LLC,




                           ______________________________________
                           By:   Andrew Pitsicalis
                           Its:  Managing Member




                                            !2
DocuSign Envelope ID: 7016EFA1-5F8D-4B24-8549-13ADDC9C3565
                 Case 1:19-bk-10052-MB                             Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                             Desc
                                                                   Main Document     Page 7 of 13




     Fill in this information to identify the case:

     Debtor name         Purple Haze Properties, LLC

     United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

     Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing



    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

    An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
    form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
    amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
    and the date. Bankruptcy Rules 1008 and 9011.

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
    connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
    1519, and 3571.



                    Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                     Schedule H: Codebtors (Official Form 206H)
                     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                     Amended Schedule
                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                     Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.

            Executed on          January 9, 2019                         X
                                                                             Signature of individual signing on behalf of debtor

                                                                             Andrew Pitsicalis
                                                                             Printed name

                                                                             Managing Member
                                                                             Position or relationship to debtor




    Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1:19-bk-10052-MB                            Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                              Desc
                                                                     Main Document     Page 8 of 13

 Fill in this information to identify the case:
 Debtor name Purple Haze Properties, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - SAN FERNANDO
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Angotti Designs,                                               pending litigation      Disputed                                                                                  $0.00
 LLC                                                                                    Subject to
 Laura Angotti, CEO                                                                     Setoff
 3404 Cloudcroft Dr.
 Malibu, CA 90265
 BIC Corporation                                                pending litigation      Disputed                                                                                  $0.00
 Maeve Rothman,                                                                         Subject to
 Staff Attorney                                                                         Setoff
 One BIC Way, Suite
 1
 Shelton, CT
 06484-6299
 C-Life Group, LTD                                              pending litigation      Disputed                                                                                  $0.00
 Hymie Shamah,                                                                          Subject to
 President                                                                              Setoff
 1400 Broadway, 7th
 Floor
 New York, NY 10018
 Carmen Andolina                                                pending litigation      Disputed                                                                                  $0.00
 Partners and                                                                           Subject to
 Players;                                                                               Setoff
 Employment                                                                                                                                                                Unknown
 Development
 Department
 Bankruptcy Group
 MIC 92E
 P.O. Box 826880
 Sacramento, CA
 94280-0001
 Firefly Brand                                                  pending litigation      Disputed                                                                                  $0.00
 Management LLC                                                                         Subject to
 Cynthia Modders,                                                                       Setoff
 Owner/CEO
 8315 Morro Rd. #101
 Atascadero, CA
 93422



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 1:19-bk-10052-MB                            Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                              Desc
                                                                     Main Document     Page 9 of 13

 Debtor    Purple Haze Properties, LLC                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Franchise Tax                                                                                                                                                             Unknown
 Board
 Special Procedures
 POB 2952
 Sacramento, CA
 95812
 Freeze, a division of                                          pending litigation      Disputed                                                                                  $0.00
 Central Mills                                                                          Subject to
 Charlie Tebele,                                                                        Setoff
 President
 1400 Broadway,
 Suite 1605
 New York, NY 10018
 Grassroots                                                     pending litigation      Disputed                                                                                  $0.00
 Clothing, LLC                                                                          Subject to
 Ryan Connolly, CEO                                                                     Setoff
 6900 E 47th Ave.,
 Dr., Suite 100
 Denver, CO 80216
 Green Cures &                                                  pending litigation      Disputed                                                                                  $0.00
 Botanical Distributio                                                                  Subject to
 Rich Thomas, CFO                                                                       Setoff
 11222 S La Cienega
 Blvd
 Inglewood, CA
 90304
 Internal Revenue                                                                                                                                                          Unknown
 Service
 Insolvency I Stop
 5022
 300 N. Los Angeles
 St., #4062
 Los Angeles, CA
 90012-9903
 Kurt S. Adler, Inc.                                            pending litigation      Disputed                                                                                  $0.00
 Cliff Adler,                                                                           Subject to
 President                                                                              Setoff
 122 East 42nd St.
 New York, NY 10168
 Shukat Arrow Hafer                                             pending litigation      Disputed                                                                                  $0.00
 Weber & Herbsman                                                                       Subject to
 Dorothy M. Weber,                                                                      Setoff
 Esq.
 494 Eighth Avenue,
 Suite 600
 New York, NY 10001




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
DocuSign Envelope ID: 7016EFA1-5F8D-4B24-8549-13ADDC9C3565
              Case 1:19-bk-10052-MB                      Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49                                                   Desc
                                                         Main Document    Page 10 of 13
     Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
     State Bar No. & Email Address
     David B. Golubchik 185520
     10250 Constellation Blvd.
     Suite 1700
     Los Angeles, CA 90067
     (310) 229-1234
     California State Bar Number: 185520 CA




      Debtor(s) appearing without an attorney
      Attorney for Debtor

                                                UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

     In re:
                                                                                      CASE NO.:
                Purple Haze Properties, LLC
                                                                                      CHAPTER: 11




                                                                                                         VERIFICATION OF MASTER
                                                                                                        MAILING LIST OF CREDITORS

                                                                                                                       [LBR 1007-1(a)]

                                                                  Debtor(s).

    Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
    master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
    consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

     Date: January 9, 2019
                                                                                             Signature of Debtor 1

     Date:
                                                                                             Signature of Debtor 2 (joint debtor) ) (if applicable)

     Date: January 9, 2019
                                                                                             Signature of Attorney for Debtor (if applicable)




                      This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
    December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 1:19-bk-10052-MB   Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49   Desc
                            Main Document    Page 11 of 13

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Purple Haze Properties, LLC
                       20720 Ventura Blvd., Suite 200
                       Woodland Hills, CA 91364


                       David B. Golubchik
                       Levene, Neale, Bender, Yoo & Brill LLP
                       10250 Constellation Blvd.
                       Suite 1700
                       Los Angeles, CA 90067


                       U.S. Trustee San Fernando        Valley
                       915 Wilshire Blvd.
                       Suite 1850
                       Los Angeles, CA 90017


                       Angotti Designs, LLC
                       Laura Angotti, CEO
                       3404 Cloudcroft Dr.
                       Malibu, CA 90265


                       BIC Corporation
                       Maeve Rothman, Staff Attorney
                       One BIC Way, Suite 1
                       Shelton, CT 06484-6299


                       C-Life Group, LTD
                       Hymie Shamah, President
                       1400 Broadway, 7th Floor
                       New York, NY 10018


                       Carmen Andolina
                       Partners and Players


                       Crain Law Group, LLC
                       Michael Owen Crain, Esq
                       297 Prince Avenue, Suite 24
                       Athens, GA 30601
Case 1:19-bk-10052-MB   Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49   Desc
                        Main Document    Page 12 of 13


                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Firefly Brand Management LLC
                   Cynthia Modders, Owner/CEO
                   8315 Morro Rd. #101
                   Atascadero, CA 93422


                   Firefly Brand Managment LLC
                   c/o Cynthia Modders
                   PO Box 6045
                   Arnold, CA 95223


                   Franchise Tax Board
                   Special Procedures
                   POB 2952
                   Sacramento, CA 95812


                   Freeze, a division of Central Mills
                   Charlie Tebele, President
                   1400 Broadway, Suite 1605
                   New York, NY 10018


                   Grassroots Clothing, LLC
                   Ryan Connolly, CEO
                   6900 E 47th Ave., Dr., Suite 100
                   Denver, CO 80216


                   Green Cures & Botanical Distributio
                   Rich Thomas, CFO
                   11222 S La Cienega Blvd
                   Inglewood, CA 90304


                   Internal Revenue Service
                   Insolvency I Stop 5022
                   300 N. Los Angeles St., #4062
                   Los Angeles, CA 90012-9903
Case 1:19-bk-10052-MB   Doc 1 Filed 01/09/19 Entered 01/09/19 18:01:49   Desc
                        Main Document    Page 13 of 13


                   Kurt S. Adler, Inc.
                   Cliff Adler, President
                   122 East 42nd St.
                   New York, NY 10168


                   LECLAIR RYAN, LLP
                   Christiane Cargill Kinney, Esq.
                   725 S Figueroa St., Suite 350
                   Los Angeles, CA 90017


                   Shukat Arrow Hafer Weber & Herbsman
                   Dorothy M. Weber, Esq.
                   494 Eighth Avenue, Suite 600
                   New York, NY 10001
